Plaintiff in error. Enoc McGill, was convicted in the district court of Logan county of keeping a place in the city of Guthrie with the felonious intent and purpose of selling intoxicating liquors, and his punishment fixed at confinement in the county jail for thirty days and a fine of $200. To reverse the judgment rendered on the verdict, he appeals.
In the case of Proctor v. State, 15 Okla. Crim. 338.176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reasons stated in the opinion in that case, the judgment is reversed.